Registration No. 333-170422 Investment Company Act No. 811-22492 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON APRIL 16, 2012 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.3 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.6 x (Check Appropriate Box or Boxes) MAINGATE TRUST (Exact Name of Registrant as Specified in Charter) 6075 Poplar Ave., Suite 402 Memphis, TN 38119 (Address of Principal Executive Offices) (907)537-1866 (Registrant's Telephone Number, Including Area Code) Agent for Service: Geoffrey Mavar MainGate Trust 6075 Poplar Ave Suite 402 Memphis, TN 38119 With Copy to: DeeAnne Sjögren Thompson Coburn LLP One US Bank Plaza St. Louis, MO 63101-1611 It is proposed that this filing will become effective (check appropriate box): S immediately upon filing pursuant to paragraph (b). o on (date) pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). o on (date) pursuant to paragraph (a)(1). o 75 days after filing pursuant to paragraph (a)(2). o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 3 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Post-Effective AmendmentNo.2 on FormN-1A filed on March 29, 2012.This PEANo.3 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Post-Effective Amendment No.2 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 3 to its Registration Statement under Rule 485(b) under the Securities Act of 1933, and has duly caused this Post-Effective Amendment No. 3 to its Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Memphis and State of Tennessee on the16th day of April, 2012. MainGate Trust By: /s/Matthew G. Mead Matthew G. Mead President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Matthew G. Mead Trustee and President April 16, 2012 Matthew G. Mead /s/Geoffrey P. Mavar Trustee and Chief Financial Officer April 16, 2012 Geoffrey P. Mavar /s/ Robert A. Reed* Robert A. Reed Trustee April 16, 2012 /s/ Darrison N. Wharton* Darrison N. Wharton Trustee April 16, 2012 /s/ David C. Burns* David C. Burns Trustee April 16, 2012 /s/ Marshall K.Gramm* Marshall K.Gramm Trustee April 16, 2012 /s/ Barry Samuels* Barry Samuels Trustee April 16, 2012 /s/ Moss W. Davis* Moss W. Davis Trustee April 16, 2012 By: /s/Geoffrey P. Mavar Attorney-in-fact *Geoffrey P. Mavarsigns this document on behalf of each of the foregoing persons pursuant to the Powers of Attorney. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
